JANVIER, J.
(dissenting). I would hesitate to dissent in a case in which I differed from my associates only on a question of fact, particularly where they, in the majority opinion, have, in their findings of fact, concurred with the district judge.
*629Here, however, not only do I disagree with the conclusions of my brothers on the facts, but I am unable to persuade myself that, even conceding the facts to be as they have found them, there is liability in defendant.
Pretermitting for the moment a discussion of the evidence on the facts and conceding, arguendo, that they are as my associates have found them, what is the legal situation presented? Simply this: That a carrier is held liable, not because of any negligence on its part, but solely because of a latent, undiscoverable defect.
It should be borne in mind that there is no charge made that any employee of defendant was negligent in the operation of the car, or in the manipulation of the folding step. The sole charge of negligence is that the step failed to operate properly, because it was defective.
The record shows, and there is no assertion to the contrary, that, prior to the accident, the car had been subjected to the usual inspections, and that it had operated without mishap of any kind.
This, of course, would not be sufficient to relieve the carrier of liability, but the proof is that, after the accident, the car and the step and the mechanism thereof were carefully and rigidly inspected, and that no defect manifested itself, and that the car remained in service without repairs or adjustments, and that thousands of passengers boarded and disembarked by means of the same steps, without its having been changed or repaired in any way. If, then, it was a defect which caused the accident, that defect had not been discovered by examination before or after, and it did not manifest itself again. In other words, assuming that there was a defect — and this is a very violent assumption — it was one which the most careful examination and inspection could not disclose.
It is true that upon the carrier rests the burden of proving that thpre was no negligence on its part or on the part of its employees. Since it is conceded that there was no negligence in the operation and manipulation of the car, all that the carrier need do is prove that the car and its equipment were not defective, or that if they were defective, the defect was latent and could not have been discovered by the most careful inspection.
That a carrier is not an insurer of the safety of its passengers has many times been held, and, in the latest decision of our Supreme Court on the subject (Cusimano vs. N. O. Public Service, Inc. (La. Sup.) 127 So. 376, decided March 5, 1930), that court held that all a carrier need do is disprove its own negligence, and that it need not go further and prove affirmatively what negligence or whose negligence caused the injury.
In Corpus Juris, vol. 10, pp. 863, 864, the rule that a carrier of passengers is not an insurer of their safety is stated as follows:
“A carrier of passengers is not as absolutely liable for the safety of the passengers as a carrier of goods is for the safety of the goods but it is only liable for injuries to passengers which are caused by its negligence in failing to exercise the proper degree of care, skill, and diligence for such passengers’ safety, and therefore is not an insurer of the safety of passen'gers, in the sense in which a carrier of goods is said to be an insurer of the safety of the goods; ■ and hence is not liable for injuries caused by an accident which an exercise of the proper degree of care, skill, and diligence could not anticipate or prevent.”
That even a defect in equipment will not render a carrier liable, if the defect could *630not have been discovered, is as well settled. The leading Louisiana authority on this point is Frelsen et ux. vs. Southern Pacific Co., 42 La. Ann. 673, 7 So. 800, in which a passenger was injured on a train as the result of the breaking of a wheel of the car; the court held that the wheel had broken as the result of a latent Din-discoverable defect and that, hence, the carrier was not liable. In that case the company’s defense, as stated by the Supreme Court, was:
“* * * That it did provide a safe conveyance, with proper equipments, as far as it could do so, with the exercise of the utmost care and skill, and that the accident was solely due to the latent defect in a wheel, which no human care or skill could have detected or prevented.”
The court said:
' “There can be no doubt that, as it is shown that the wheel was manufactured in a proper manner, by respectable manu facturers, and that, like it, the axle was without blemish; that as no defect was revealed after the usual examination and test on the night of _the accident, and shortly before its occurrence, — no fault could be imputed to the defendant from which liability for the injury sustained could be attached.”
In many other cases, both in this state and elsewhere, this rule is well recognized. I concede that to exonerate the carrier very strong positive proof that the defect could not have been discovered should be required, but, where the proof is without contradiction and shows that no defect was discovered before or since, and that the same mechanism remained in continual operation after the accident; this is conclusive evidence of the fact that the defect, if, in fact, there was one, was undiscoverable.
The same rule is well stated in Kight vs. Metropolitan R. Co., 21 App. D. C. 494, as follows:
“The test of care or skill required in the methods, and use and operation of machinery and appliances, is the ordinary usage and methods that obtain and are observed in the particular business, as practiced by the average prudent man, professing knowledge of the business; and railroad companies form no exception to this rule. If, having exercised such skill and prudence in the performance of its business, and in the course of such performance, unforeseen accidents occur, negligence or unskillfulness cannot be imputed to it.”
Other leading Louisiana eases which recognize the existence of the ruh- — though, I confess, in each of them it was held that the proof of proper inspection was lacking — are Jackson vs. Natchez & Western Ry. Co., 114 La. 981, 38 So. 701, 70 L. R. A. 294, 108 Am. St. Rep. 366; Leveret vs. Shreveport Belt Ry. Co., 110 La. 399, 34 So. 579; Lowenthal vs. V., S. & P. Ry. Co., 117 La. 1007, 42 So. 483; Haynes vs. L. R. & N. Co., 140 La. 1019, 74 So. 538, 540; Aiken vs. Southern Pac. Co., 104 La. 157, 29 So. 1; Patton vs. Pickles, 50 La. Ann. 857, 24 So. 290; Julien vs. The Wade Hampton, 27 La. Ann. 377.
In Haynes vs. L. R. & N. Co., supra, the court said:
“Defendant undertook to show that the defect in the axle was a latent one, that the ear had been properly inspected, and that it was impracticable to have discovered the defect. The defect was shown to have always been in the axle, and that the crack was an old one. It was not shown that the original defect could not have been discovered by the car builder, and it was his duty to have discovered it, if that were possible, and to have rejected it at the time of the building of the car. The crack in the axle should have been discovered by a proper inspection.
“In the case of Mary J. Morgan vs. Chesapeake & Ohio R. Co., 127 Ky. 433, 105 S. W. 961, 15 L. R. A. (N. S.) 790, 16 Ann. Cas. 608, it was held:
“ ‘A railroad company is liable for injury *631to a passenger caused by tbe breaking of an axle by reason of a sand hole, if the defect could have been discovered by the builder of the car by the exercise of the utmost human skill and foresight.’ ”
In Julien vs. The Wade Hampton, supra, is found the following:
“ ‘Common carriers are bound to carry their passengers safely and securely, and to use the utmost care and skill in the performance of their duties.’ Angelí on Carriers, p. 568. ‘And, of course, they are responsible for any, even the slightest, neglect.’ 2 Greenleaf Ev. 221. ‘The burden of proof is on the defendants to establish that there has been no disregard whatever of their duties, and that the damage has resulted from a cause which human care and foresight could not prevent.’ ”
I am, therefore, of the opinion that, even if it be conceded that the step was defective, that defect was undiscoverable, and that there cannot, therefore, be any liability in defendant for injuries caused by such defect, because to so hold would be, in effect, to hold a carrier to be an insurer of the safety of its passengers.
But I cannot agree with my associates and with the district judge in the finding that the step was defective, nor in the finding that the passenger fell from the stop.
That no repairs were made after the accident, and that hundreds of persons have, without mishap, used it since, is not denied, and this, to my mind, is very conclusive evidence of its soundness and of the absence of defects. This fact, coupled with what I consider glaring inconsistencies in the testimony of most of plaintiff’s witnesses, convinces me that on facts, as well as on the legal question involved, the judgment should be reversed. I see no reason to disbelieve the witness Kroh, who states positively that plaintiff had alighted from the car and had taken a step before she fell over the bundle. This witness is corroborated by Poche, who testifies that the plaintiff took a step forward and then tripped and fell over the bundle.
It is said that the witness Poche should not be believed because he had formerly been an employee of the company. It is true that he had once been in the employ of the company, but he testified very convincingly that he had tried to get back into the employ and had failed to do so. I see no reason why he should be prejudiced in favor of the company on this account. Rather would such facts create a contrary attitude.
The witness Mary Stevens, produced by plaintiff, proved out of her own mouth that she knew nothing whatever about the case and had not even been on the scene' when the accident happened. She testified that she had gotten out of the car on Napoleon avenue going towards the river. That was the car from which plaintiff herself alighted, and yet this witness, Mary Stevens, says that the plaintiff had alighted from the car on Preret street going down town.
This error did not result from confusion on her part, because she repeated it many times and insisted upon it, and I am unable to believe her.
The witness Ben states that he was in an automobile going out Napoleon avenue, and that he saw the plaintiff fall from the step of the car; that his automobile had been stopped by a traffic signal, and that he was waiting for the signal to change from red to green. Two other automobiles' were in front of him. I cannot believe that, under those circumstances, he was paying careful attention to plaintiff, since drivers of automobiles, when stopped, waiting for traffic lights to turn, almost invariably keep their attention focused on the lights, and since the two cars ahead of him certainly obstructed his view. Then, too, the testi*632mony that the traffic light had stopped the traffic which was proceeding on Napoleon avenue is directly contradicted by the witness Burres, produced by plaintiff, who states that he was going down Frsret street and he was stopped by the traffic light, which was red. Surely it was not red in both directions at the same time.
But I know that no good purpose could be served by a long discussion of the facts. Suffice it to say that I believe that the plaintiff fell, not as the result of a defective step, but solely because, after alighting, she tripped on the bundle of clothes which had been thrown into her path by another passenger.
It is true that the defense that the defect, if any, was latent, was not raised in the pleadings, but the evidence which was introduced without objection shows facts which substantiate this defense.
For these reasons I respectfully dissent.